Citation Nr: 0613894	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for a chronic back 
disorder, claimed as an upper and lower back condition. 

3. Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the 
benefits sought on appeal.  The appellant, who had active 
service from July 1966 to March 1977 and June 1979 to August 
1988, appealed that decision to the BVA.  In a subsequent 
rating decision dated in April 2004, a Decision Review 
Officer confirmed the denial of service connection after a de 
novo review of all evidence of record.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 

REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss, a chronic back disorder and sinusitis 
discloses a need for further development prior to final 
appellate review.  

A. Bilateral hearing loss 

In regards to the claim for bilateral hearing loss, the RO 
denied service connection on the basis that the appellant's 
service records reflected he had normal hearing upon 
separation from service. See November 2002 rating decision, 
p. 3.  However, the United States Court of Appeals for 
Veterans Claims has held that a normal separation 
audiological examination does not prohibit a veteran from 
establishing entitlement to service connection for hearing 
loss. See Hensley v. Brown, 5 Vet. App. 155 (1993).  In fact, 
so long as the evidence shows that a veteran has current 
hearing loss sufficient to be considered a disability by VA 
standards and evidence of a worsening of hearing while in 
service, service connection for hearing loss is possible. 
Id., p. 160.  

Impaired hearing is considered a disability for VA purposes 
when a veteran's auditory thresholds (puretone decibel loss) 
in one of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above mentioned 
frequencies are 26 decibels or greater.  Impaired hearing for 
VA purposes may also be found when a veteran's speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent. See 38 C.F.R. § 3.385.  In this case, the 
claims file contains a private audiogram chart, without 
interpretation, that indicates the appellant may have a 
puretone loss of 40 decibels at both the 3000 and 4000 Hertz 
range; thus providing possible evidence of a current 
disability by VA standards. See May 2002 Audiogram.  

In addition, the Board observes that the appellant's service 
medical records reflect that he experienced what appears to 
be a worsening of his hearing while in service.  The 
appellant was administered numerous audiological examinations 
during his two periods of active duty.  Notably, his first 
audiological examination of record dated in July 1969, 
performed under the International Standards Organization - 
American National Standards Institute (ISO-ANSI), indicated 
that he entered service with the following puretone 
thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
5
0
5
5

See July 1969 chronological record of medical care; February 
1977 report of medical examination.  Prior to his first 
separation from service, the appellant was administered an 
audiological examination which showed his puretone thresholds 
as:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
10
0
0
20
20

See February 1977 report of medical examination.  
Within two months of his return to active duty, the 
appellant's audiological examination reflected the following:   




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
20
30

See August 1979 report of medical examination.  Lastly, at 
the time of his retirement examination, the appellant was 
noted to have puretone thresholds of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
25
LEFT
5
0
0
35
35

See June 1988 report of medical examination.  Based upon this 
evidence of worsening hearing in service and the May 2002 
audiogram, the Board finds that a remand is necessary in 
order for the appellant to be afforded a VA audiological 
examination to determine whether (1) his current hearing loss 
in fact constitutes a disability by VA standards and (2) if 
so, whether the hearing loss is related to the appellant's 
periods of active service.    

B. Chronic back condition   

In regards to the claim of entitlement to service connection 
for a back disorder, the medical evidence of record indicates 
that the appellant has been currently diagnosed with 
spondylosis of the cervical, thoracic and lumbar spine. See 
September 2006 x-ray reports of the thoracic and cervical 
spine.  His service medical records also show that he 
experienced back pain throughout both periods of active duty. 
See service medical records dated in October 1972 ("low back 
pain x 3-4 days. No hx trauma"); October 1974 (low back 
pain); October 1975 (complaints of low back pain for three 
months); September 1980 (neck pain as a result of auto 
accident); May 1981 (lower back pain with radiation down the 
right leg); October 1982 (complaints of back pain); November 
1982 (11/2 year history lower back pain); September 1983 
(follow-up visit for back pain); October 1983 (pain in back); 
December 1983 (complaints of muscle spasm in the middle of 
the back); January 1984 (back bone aligned by physician 
O.A.); December 1987 (pain in the lumbar thoracic area); and 
March 1988 (muscle pulls of the neck and back; lower thoracic 
pain).    

In light of the appellant's recent diagnosis and evidence 
that he experienced numerous problems with his back during 
service, the Board finds that a VA orthopedic examination is 
in order to determine whether there is a connection between 
the appellant's spondylosis and his time in service.  

C. Sinusitis 

As to the claim of entitlement to service connection for 
sinusitis, the Board observes that the appellant's service 
medical records reflect that he experienced sinus problems 
throughout service. See service medical records dated in May 
1968 ("allergic rhinitis sx - probable recurrence of 
same"); March 1970 (cough, congestion and headache for which 
appellant diagnosed with U.R.I.); October 1970 (complaints of 
right max. pain with fever and chills); January 1974 (x-ray 
sinus series negative); February 1974 (sinusitis); May 1974 
(cold with sinus congestion); April 1975 (sinusitis); 
December 1976 (sinus congestion); August 1979 (history of 
sinusitis for 3 days with x-rays that revealed blockage of 
both maxillary sinuses); December 1979 (seasonal allergic 
rhinitis); January 1980 (blockage maxillary sinus); September 
1980 (questionable allergy); December 1984 (right maxillary 
sinusitis); January 1985 (right maxillary sinusitis); and 
March 1988 (sinus congestion).

Of the post-service medical records contained in the claims 
file dated from June 2001 to October 2001 and May 2002, a 
single record references a diagnosis of bronchitis/sinusitis 
for which the appellant was prescribed a "z pack" 
antibiotic, allegra, and nasal spray. See May 2002 records 
from Sunstate Medical Associates, P.A.  The Board finds that 
it is a sufficient basis upon which to afford the appellant a 
VA examination.  
In addition to the foregoing, the Board observes that a 
remand will enable the RO to provide appropriate VCAA notice 
to the appellant regarding the merits of his claims. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the AMC in Washington, D.C., 
and the VA will notify the appellant if further action on his 
part is required.  

Accordingly, this case is REMANDED for the following action:

1. The RO should provide, with respect to 
the appellant's claims of entitlement to 
service connection for bilateral hearing 
loss, a chronic back disorder and sinusitis, 
notice consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2. The RO should contact the appellant and 
request that he provide the names, addresses 
and authorizations for any medical provider 
who has treated the appellant for either his 
bilateral hearing loss, back disorder or 
sinusitis since the appellant's separation 
from service.  The appellant should also be 
informed, in the alternative, that he may 
obtain these records himself and submit them 
to the RO.  

3. The RO should afford the appellant a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine whether he 
currently has sufficient hearing loss to 
satisfy the threshold minimum requirements 
of § 3.385 to be considered a disability by 
VA standards.  If he does, then the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not the 
current hearing loss is etiologically 
related to the appellant's military service.  
The appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with the 
examination.  The examiner should discuss 
the rationale for all opinions expressed.  
If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

4. The RO should afford the appellant a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's claimed 
back disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful, and a discussion 
of the facts and medical principles involved 
would be of considerable assistance to the 
Board.  The appellant's claims folder must 
be made available to the examiner for review 
in conjunction with the examination.  In 
addition, the following matters should be 
addressed:

(a). the examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

(b). the examination report should 
identify all diagnoses associated 
with the appellant's back (including 
the cervical, thoracic, and lumbar 
spine) and indicate the likely date 
of onset of each disorder.  

(c). as to each diagnosed disorder 
and with respect to each spinal 
segment, the examiner should indicate 
whether it is at least as likely as 
not that the disorder was either 
incurred in or aggravated during a 
period of active duty.  The examiner 
should note that if he or she 
determines that the back disorder(s) 
in question preexisted the veteran's 
second period of active duty, 
temporary or intermittent flare-ups 
of a preexisting injury or disease 
are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, in contrast 
with symptoms, has worsened.    

5. In addition, the RO should refer the 
appellant for an examination of his 
respiratory system to ascertain whether he 
has a current diagnosis of sinusitis; and if 
so, whether it is at least as likely as not 
that such a diagnosis is related to the 
appellant's service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file.   
	
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2005).


